Citation Nr: 1137141	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-19 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for degenerative osteoarthropathy with degenerative disc disease of the lumbar spine (lumbar spine disability).

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the left knee (left knee disability).

3.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the right knee (right knee disability).

4.  Entitlement to an evaluation in excess of 10 percent for left hip arthralgia.

5.  Entitlement to an evaluation in excess of 10 percent for right hip arthralgia.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to January 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2009, the Board remanded the appeal for further development.

In June 2005, the Veteran requested a hearing before a Board member at the Central Office in Washington, District of Columbia.  The Veteran was scheduled for a hearing, but he subsequently withdrew his request in May 2006.  The Veteran has not otherwise indicated a request for another hearing.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's lumbar spine disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.

2.  Throughout the rating period on appeal, the Veteran's left knee disability has not been manifested by limitation of extension to 20 degrees or by limitation of flexion to 45 degrees.  

3.  Throughout the rating period on appeal, the Veteran's right knee disability has not been manifested by limitation of extension to 20 degrees or by limitation of flexion to 45 degrees.  

4.  Throughout the rating period on appeal, the Veteran's left hip disability has been manifested by limitation of thigh extension to 5 degrees but not by limitation of flexion to 45 degrees or limitation of abduction with motion lost beyond 10 degrees.

5.  Throughout the rating period on appeal, the Veteran's right hip disability has been manifested by limitation of thigh extension to 5 degrees but not by limitation of flexion to 45 degrees or limitation of abduction with motion lost beyond 10 degrees.

6.  The Veteran is service-connected for degenerative osteoarthropathy with degenerative disc disease of the lumbar spine (rated as 40 percent), degenerative joint disease of the left knee (rated as 20 percent), degenerative joint disease of the right knee (rated as 20 percent), left hip arthralgia (rated as 10 percent), and right hip arthralgia (rated as 10 percent), for a combined evaluation of 70 percent, with application of the bilateral factor.

7.  The Veteran's service-connected disabilities prevent him from securing or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for degenerative osteoarthropathy with degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5242 (2010).

2.  The criteria for an evaluation in excess of 20 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2010).

3.  The criteria for an evaluation in excess of 20 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2010).

4.  The criteria for an evaluation in excess of 10 percent for left hip arthralgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5019, 5251, 5252, 5253 (2010).

5.  The criteria for an evaluation in excess of 10 percent for right hip arthralgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5019, 5251, 5252, 5253 (2010).

6.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, VA must provide notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  If the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability, VA must provide at least general notice of that requirement.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Initially, in light of the Board's favorable determination with respect to the claim for a TDIU, the Board observes that no further discussion of VCAA compliance is needed with respect to this issue.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in September 2009 and December 2010 communications, and the claims were thereafter readjudicated in May 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

In the August 2009, the Board remanded the appeal for the RO to provide a notice pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); obtain any outstanding records of pertinent medical treatment; and afford the Veteran VA examinations to determine the current severity of his service-connected disabilities, including their impact on his ability to maintain substantially gainful employment.

The RO provided adequate notice, and the Veteran indicated that he has no other information or evidence to submit in support of his claims.  As for the examinations, the Veteran was afforded an examination in August 2010 and the report of that examination, along with an April 2011 addendum, is responsive to the Board's request.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board concludes that there has been substantial compliance with the instructions in its August 2009 remand.  

The RO scheduled the Veteran for further VA examination in February 2011.  However, he failed to report to that examination.  An April 2011 report of contact reflects that he missed the examination because he was out of town and he indicated that he did not wish to attend any more examinations and requested that VA proceed with his appeal.  He was advised that proceeding with his appeal, based on the evidence of record, may result in a denial of his claims.  He was also advised of the consequences of failing to report to a scheduled VA examination in a December 2010 letter.  Given the above, the Board finds that the Veteran does not wish to undergo further VA examination.  In this regard, VA's duty to assist is not a one-way street.  If a veteran wishes help in developing a claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence, such as appearing for an examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).    Accordingly, the Board finds that no further duty to assist in providing an examination is needed, in compliance with the August 2009 remand.  See Dyment, 13 Vet. App. at 146-47.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Veteran is seeking increased ratings for his lumbar spine, bilateral knee, and bilateral hip disabilities.  He filed his claims in August 2003.

Lumbar Spine Disability

Prior to September 2003, lumbosacral strain a 40 percent rating if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Also prior to September 2003, limitation of motion of the lumbar spine warranted a 10 percent rating if mild, 20 percent if moderate, and 40 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Higher ratings were available for ankylosis of the spine.   

The Veteran's degenerative osteoarthropathy with degenerative disc disease of the lumbar spine is rated as 40 percent under Diagnostic Code 5010-5242, 38 C.F.R. § 4.71a, and is thus rated on the basis of residuals under Diagnostic Code 5242 for degenerative arthritis of the spine.  See 38 C.F.R. § 4.27.

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  The code for intervertebral disc syndrome (Diagnostic Code 5243) permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  

When a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies.  Only the former criteria can be applied for the period prior to the effective date of the new criteria.  However, both the old and new criteria can be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2009).  The RO has notified the veteran of all applicable regulatory changes.  

Under the General Rating Formula for Diseases and Injuries of the Spine, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

40 percent- forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine;  

50 percent- unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- unfavorable ankylosis of the entire spine.

Forward flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees are considered normal ranges of motion of the thoracolumbar spine.  Plate V, 38 C.F.R. § 4.71 (2010).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is assigned when incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent rating is assigned when incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.

After a careful review of the record, the Board finds that an increased rating is not warranted for the Veteran's lumbar spine disability under either the old or new regulations.  

A December 2003 VA examination report reflects complaints of low back pain.  Objectively, motor strength was 5/5, sensation was intact, and reflexes were 2+.  On range of motion testing, there was 60 degrees of flexion, 35 degrees of extension, 20 degrees of lateral flexion bilaterally, and 15 degrees of lateral rotation bilaterally.  There was no evidence that range of motion was additionally affected by pain, weakness, or fatigue on repetitive use.  

An October 2004 private treatment note reflects that reflexes were 2+ in the lower extremities and muscle strength was 5/5.

An August 2005 VA examination report reflects complaints of constant back pain.  Objectively, reflexes were present and equal, and sensation was intact.  On range of motion testing, there was 50 degrees of flexion, 20 degrees of extension, 15 degrees of left lateral flexion, 20 degrees of right lateral flexion, and 45 degrees of lateral rotation bilaterally.  There was no evidence that range of motion was additionally affected by pain, weakness, or fatigue on repetitive use.

An August 2010 VA examination report reflects complaints of back pain radiating to the legs.  The Veteran reported having an incapacitating episode every single day and weekly flare-ups lasting three to seven days during which he has to rest and cannot do household chores.  Objectively, muscle strength in the lower extremities was 5/5 with no atrophy, spasm, or other abnormalities; sensation was intact; and reflexes were 2/4.  There was no evidence of spinal ankylosis.  On range of motion testing, pain began at 45 degrees of flexion and was relieved at 180 degrees.

Initially, the Board acknowledges that the Veteran's claims file was not made available to the December 2003 VA examiner.  However, a review of the claims file is only required where necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10 ,064 (1996).  In this case, the Board finds that resort to the claims file was not necessary because the Veteran provided an accurate account of his medical history, thus ensuring a fully informed examination.  In this regard, the Veteran's account as related to the examiner essentially reflected the evidence of record at that time.  Additionally, resort to the claims file was not necessary for the examiner to provide findings as to the current symptoms of the Veteran's lumbar spine disability.  

Given the above, even with consideration of the DeLuca principles, the Veteran's lumbar spine disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.  The evidence shows that the Veteran retains range of motion of the lumbar spine, albeit decreased.

Although the Veteran reported having incapacitating episodes during the August 2010 examination, the objective evidence of record fails to show that his lumbar spine disability has required bed rest and treatment prescribed by a physician.  Thus, a higher rating is not warranted under the criteria for incapacitating episodes.  

Lastly, without objective evidence of any chronic neurologic manifestations, a separate rating is not warranted at this time.

In sum, an evaluation in excess of 40 percent for degenerative osteoarthropathy with degenerative disc disease of the lumbar spine is not warranted.  

Knee Disabilities

The Veteran's degenerative joint disease of the knees is rated as 20 percent each under Diagnostic Code 5010-5261, 38 C.F.R. § 4.71a, and is thus rated on the basis of residuals under Diagnostic Code 5261 for limitation of leg extension.  See 38 C.F.R. § 4.27.

Under Diagnostic Code 5261, a rating of 20 percent requires limitation of extension to 15 degrees, a rating of 30 percent requires limitation of extension to 20 degrees, a rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees. 

Under associated Diagnostic Code 5260, a 10 percent rating requires limitation of flexion to 45 degrees, a 20 percent rating requires limitation of flexion to 30 degrees, and a 30 percent rating requires limitation of flexion to 15 degrees. 

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  Plate II, 38 C.F.R. § 4.71. 

Separate ratings may be assigned based on limitation of flexion and limitation of extension of the same knee joint under Diagnostic Code 5260 and Diagnostic Code 5261, respectively.  VAOPGCPREC 09-04 (September 17, 2004). 

After a careful review of the record, the Board finds that an increased rating is not warranted for either knee disability.  

A December 2003 VA examination report reflects complaints of locking of the knees.  Objectively, there was a well-healed postoperative scar on the medial aspect of the right knee.  Both knees demonstrated flexion to 135 degrees and extension to 15 degrees.  X-rays reportedly revealed mild degenerative changes in both knees.

An August 2005 VA examination report reflects complaints of bilateral knee pain and giving way, morning stiffness, and locking.  Objectively, there were 70 degrees of flexion and -5 degrees of extension in the left knee, and 80 degrees of flexion and -15 degrees of extension in the right knee.  There was no weakness of the ligaments and McMurray test was negative bilaterally.  There was no evidence that range of motion was additionally affected by pain, weakness, or fatigue on repetitive use.  X-rays reportedly revealed a progression of osteoarthritis of both knees.

An August 2010 VA examination report reflects complaints of bilateral knee pain, locking, and swelling with flare-ups, during which knee braces are used.  The examiner indicated that there was ankylosis of both knees but continued to report that the knees demonstrated 180 degrees of extension and 110 degrees of flexion bilaterally.  The examiner noted that after repetitions of range of motion there was objective evidence of pain but no additional limitation of motion.  X-rays revealed severe tricompartment osteoarthritic degenerative changes of both knees.

In an April 2011 addendum, the above examiner stated that there was no ankylosis of the knees and they showed 110 degrees of flexion and 0 degrees of extension bilaterally.  The examiner added that there was no evidence of recurrent subluxation or lateral instability, malunion/nonunion, or genu recurvatum of either knee.  

As discussed above, the Board acknowledges that the Veteran's claims file was not made available to the December 2003 VA examiner.  However, the Board finds that resort to the claims file was not necessary because the Veteran provided an accurate account of his medical history, ensuring a fully informed examination, and resort to the claims file was not necessary for the examiner to provide findings as to the current symptoms of the Veteran's knee disabilities.  

Given the above, even with consideration of the DeLuca principles, the Veteran's knee disabilities have not been manifested by limitation of extension to 20 degrees.  As for the left knee, extension was limited to 15, 5, and 0 degrees on examination.  As for the right, extension was limited to 15, 15, and 0 degrees.  Further, both August 2005 and August 2010 examiners noted that there was no additional limitation of motion on repetitive use.  Thus, a higher rating is not warranted for either knee disability under Diagnostic Code 5261.

The Veteran's knee disabilities have also not been manifested by limitation of flexion to 45 degrees.  As for the left knee, flexion was limited to 135, 70, and 110 degrees.  As for the right knee, flexion was limited to 135, 80, and 110 degrees.  Thus, a separate compensable rating is not warranted for either knee disability for limitation of flexion under Diagnostic Code 5260.  

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher or additional rating.  In this regard, without any evidence of ankylosis, a higher rating is not warranted under Diagnostic Code 5256.  As the August 2010 examiner stated that there was no evidence of recurrent subluxation or lateral instability, malunion/nonunion, or genu recurvatum of either knee, a compensable rating is not warranted under Diagnostic Code 5257, 5262, or 5263.  Without objective evidence of a dislocated semilunar cartilage in either knee on x-ray, a compensable rating is also not warranted under Diagnostic Code 5258.  Lastly, as the record fails to show that any cartilage has been removed from either knee, a compensable rating is not warranted under Diagnostic Code 5259.  

In sum, an evaluation in excess of 20 percent for degenerative joint disease of either knee is not warranted.  

Hip Disabilities

The Veteran's arthralgia of the hips is rated as 10 percent each under Diagnostic Code 5099-5019, 38 C.F.R. § 4.71a, and is thus rated by analogy under Diagnostic Code 5019 for bursitis.  See 38 C.F.R. §§ 4.20, 4.27.

Under Diagnostic Code 5019, bursitis is to be rated on limitation of motion of affected parts, as degenerative arthritis.  Thus, the Board will consider the Diagnostic Codes pertinent to limitation of motion of the hip and thigh.

Under Diagnostic Code 5251, a 10 percent rating is warranted for limitation of extension of the thigh to 5 degrees.  

Under Diagnostic Code 5252, limitation of flexion of the thigh to 45 degrees warrants a 10 percent rating.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent rating requires that flexion be limited to 20 degrees, while a maximum 40 percent rating requires that flexion be limited to 10 degrees.  

Under Diagnostic Code 5253, limitation of adduction of the thigh resulting in an inability to cross the legs or limitation of rotation of the thigh resulting in an inability to toe-out more than 15 degrees warrants a 10 percent rating; while limitation of abduction of the thigh with motion lost beyond 10 degrees warrants a maximum 20 percent rating.  

After a careful review of the record, the Board finds that an increased rating is not warranted for either hip disability.  

A December 2003 VA examination report reflects the following range of motion for both hips: flexion to 115 degrees, extension to 15 degrees, abduction to 50 degrees, and adduction to 30 degrees.  X-rays were reportedly normal.

An August 2005 VA examination report reflects complaints of bilateral hip pain and morning stiffness.  Objectively, range of motion consisted of flexion to 80 degrees, extension to 10 degrees, abduction to 40 degrees, and adduction to 20 degrees in the left hip, and flexion to 90 degrees, extension to 10 degrees, abduction to 40 degrees, and adduction to 20 degrees in the right hip.  Thigh strength was 5/5 bilaterally.  There was no evidence that range of motion was additionally affected by pain, weakness, or fatigue on repetitive use.  X-rays were reportedly normal.

An August 2010 VA examination report reflects complaints of bilateral hip pain.  Objectively, there was 70 degrees of abduction in the left hip and 50 degrees of abduction in the right hip.  The examiner noted that the Veteran was unable to perform the remainder of range of motion testing due to pain.  The examiner noted that after repetitions of range of motion there was objective evidence of pain but no additional limitation of motion.  X-rays revealed mild bilateral hip osteoarthritic degenerative changes.

In an April 2011 addendum, the above examiner stated that there was no ankylosis of the hips, the left hip showed 45 degrees of abduction, and the right hip showed 30 degrees of abduction.  The examiner noted that the Veteran was unable to flex or extend either hip on examination.  

As discussed above, the Board acknowledges that the Veteran's claims file was not available to the December 2003 VA examiner but reiterates that resort to the claims file was not necessary because the Veteran provided an accurate account of his medical history, ensuring a fully informed examination, and resort to the claims file was not necessary for the examiner to provide findings as to the current symptoms of the Veteran's hip disabilities.  

Initially, also as discussed earlier, the Board notes that in April 2011 the Veteran declined further VA examination which may have provided further information on his hip disabilities, particularly range of motion.  Thus, the Board will proceed with the appeal based on the evidence of record.  38 C.F.R. § 3.655 (2011).

Given the evidence of record, the Board observes that each hip disability meets the criteria for a 10 percent rating for limitation of thigh extension.  Thigh extension of each hip was limited to 15 and 10 degrees on examination.  Thus, the current 10 percent rating is warranted for each hip under Diagnostic Code 5251.  

However, even with consideration of the DeLuca principles, the Veteran's hip disabilities have not been manifested by findings that support a rating in excess of 10 percent for either hip.  Here, the Board notes that both August 2005 and August 2010 examiners noted no additional limitation of motion on repetitive use.  

Under Diagnostic Code 5252, limitation of flexion of the thigh to 45 degrees warrants a 10 percent rating.  However, the left hip was limited to 115 and 80 degrees, while the right was limited to 115 and 90 degrees.  Thus, a separate compensable rating is not warranted for either hip under this code.  

Under Diagnostic Code 5253, limitation of abduction of the thigh with motion lost beyond 10 degrees warrants a 20 percent rating.  However, abduction was limited to 40 and 70 degrees in the left hip and 40 and 50 degrees in the right.  Thus, as the Veteran has abduction beyond 10 degrees in both hips, a higher rating is not warranted for either hip under this code.  Here, the Board notes that the examiner provided different findings for abduction in the April 2011 addendum, that of 45 degrees for the left hip and 30 degrees for the right.  However, the Board observes that neither finding meet the criteria for a higher 20 percent rating for either hip.  

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher or additional rating.  In this regard, without any evidence of ankylosis, a higher rating is not warranted under Diagnostic Code 5250.  Without any evidence of a flail joint in either hip, a higher rating is not warranted under Diagnostic Code 5254.  As x-rays taken for the December 2003 and August 2005 examinations were normal, and those taken for the August 2010 examination only showed mild degenerative changes, the objective evidence fails to show that either hip disability has been manifested by malunion of the femur to warrant a higher rating under Diagnostic Code 5255.  

In sum, an evaluation in excess of 10 percent for arthralgia of either hip is not warranted.  

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate as they contemplate the Veteran's reported and clinically observed symptoms.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected lumbar spine, knee, and hip disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.

TDIU

In his December 2003 claim for a TDIU, the Veteran indicated that his service-connected back, knee, and hip disabilities prevent him from securing or following any substantially gainful occupation.  He also indicated that he last worked full-time, and became too disabled to work, in July 2002.  He also noted that he had completed three years of college but had no other education or training prior to becoming too disabled to work.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran is service-connected for degenerative osteoarthropathy with degenerative disc disease of the lumbar spine (rated as 40 percent), degenerative joint disease of the left knee (rated as 20 percent), degenerative joint disease of the right knee (rated as 20 percent), left hip arthralgia (rated as 10 percent), and right hip arthralgia (rated as 10 percent), for a combined evaluation of 70 percent, with application of the bilateral factor.  Thus, he meets the above percentage standards of 38 C.F.R. § 4.16(a).  The remaining question is whether his service-connected disabilities, either alone or in the aggregate, prevent him from securing or following a substantially gainful occupation.

A September 2004 letter from a private physician reflects that the Veteran was injured in a motor vehicle accident in June 2000 and has since had problems with chronic and severe neck pain and headaches.  The physician noted that the Veteran has a herniated cervical disc and underwent surgery, physical therapy, and oral medications but with no improvement.  The physician then stated that the Veteran is unable to work at a gainful type of employment.

An August 2010 VA examination report reflects that the Veteran suffers from lumbar spine, bilateral knee, and bilateral hip disabilities that would result in increased absenteeism from work and problems with lifting and carrying due to decreased strength in the lower extremity and pain.  

In an April 2011 addendum, the above examiner opined that the Veteran's service-connected disabilities at least as likely as not render him incapable of maintaining substantially gainful employment consistent with his education and employment background.  The examiner explained that the Veteran has problems with lifting and carrying, decreased strength in the lower extremity, and pain.

Given the above, the RO continued to deny the Veteran's claim, noting that the VA examiner did not address the impact of the Veteran's nonservice-connected injuries resulting from the motor vehicle accident.  

After a careful review, the Board finds that, despite the VA examiner's failure to address the impact of the Veteran's nonservice-connected disabilities arising from his motor vehicle accident, entitlement to a TDIU is warranted.  While the Board acknowledges that the Veteran's injuries from the motor vehicle accident contribute to his inability to secure or maintain substantially gainful employment, the record nevertheless contains a competent medical opinion that his service-connected disabilities alone render him incapable of maintaining substantially gainful employment.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that his service-connected disabilities prevent him from securing or maintaining substantially gainful employment.  Accordingly, the appeal is granted.


ORDER

An evaluation in excess of 40 percent for degenerative osteoarthropathy with degenerative disc disease of the lumbar spine is denied.

An evaluation in excess of 20 percent for degenerative joint disease of the left knee is denied.

An evaluation in excess of 20 percent for degenerative joint disease of the right knee is denied.

An evaluation in excess of 10 percent for left hip arthralgia is denied.

An evaluation in excess of 10 percent for right hip arthralgia is denied.

A TDIU is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


